significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep 60m iw hospital system state county this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december eel has been granted subject_to the following conditions collateral acceptable to the pbgc be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company provide to the pbgc a copy of any ruling requests it makes under sec_412 of the code the company makes ail required quarterly contributions to the plan in a timely manner while the plan is subject_to a waiver of the minimum_funding_standard and the company make contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the years endin plan ss oc a by respectively without applying for a waiver of the minimum_funding_standard your authorized representative agreed to these conditions in an e-mail dated date if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the hospital is a sec_503 tax-exempt not-for-profit corporation on date the hospital assumed operations of the system from the hospital commission of the county the hospital operate sec_2 hospitals an outpatient healthcare facility and a nursing home under a 50-year lease agreement with the county in the last few years the hospital has been faced with the same difficulties affecting other non-profit hospitals rising staffing costs flat or lower reimbursement rates and increasing numbers of uninsured and underinsured patients the hospital is the largest provider of healthcare services in the county and also serves a sizable portion of the uninsured and underinsured population in surrounding areas the state is the only remaining all-payor state where a government agency regulates the rates that hospitals can charge for services in general all hospitals in the state must charge regulated rates this business restraint is exacerbated by the fact that hospitals in a nearby jurisdiction are not subject_to these restraints therefore large health insurers have negotiated better rates in the nearby jurisdiction and have chosen to limit their contracts with the hospital also the high proportion of indigent patients has forced the hospital to contract for coverage from many physicians which is critical for the continued operation of the hospital and to provide services to the community the hospital serves supplemental payments to independent physicians providing hospital- based services have caused the hospital to suffer losses over the last years furthermore rising costs associated with the maintenance of the plan have cased the hospital to suffer severe cash-flow restraints until date there had been no significant changes to the operations of the hospital however the financial position of the hospital had deteriorated considerably by date and the governor of the state and the executive director of the county found it necessary to intervene in the hospital’s administration their intervention lead to the execution of a memorandum of understanding that called for dollar_figure in financial assistance over a period of years the establishment of an oversight committee which reports to the board_of directors of the hospital the county and the state and the selection of a turnaround management consulting firm the financial information provided by the hospital clearly shows that the company has suffered a substantial business hardship however the county and state have recognized the hospital’s need for increased reimbursement rates and additional revenue to fund operations the hospital is a crucial health care provider in the county and the state and the county have committed themselves to finding a solution to the hospital's financial hardship the hospital has also taken a number of steps to improve its financial condition the county and state have made short-term commitments to provide additional funding to the hospital in the form of higher reimbursements one time contributions for capital expenditures and on-going subsidies for operating_expenses the hospital has brought in new management and has hired an experienced healthcare professional turnaround firm to improve operations the hospital has taken steps to sell its interest in the nursing facility it operates the hospital is actively marketing additional properties that are not critical to its operations the hospital has hired a new actuarial firm to assess the plan and to advise it on its pension funding and reporting obligations and _the hospital has proposed to cease accruals to the plan on or before an and is actively pursuing negotiations with the unions representing participants in the plan to finalize the proposal furthermore the hospital’s financial condition has improved for the fiscal_year ending june interim financial information provided for the fiscal period ending may show the hospital operating without a loss furthermore the financial projections do not take into account a potential cessation of accruals to the plan or additional operational improvements based on this information it appears that the financial hardship is temporary a i a of the minimum_funding_standard for the plan for the plan_year ending conditions listed above has been granted subject_to the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year endin gill the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours na carol d gold director employee_plans
